Citation Nr: 0002415	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-06 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a lumbar back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1958.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The veteran appears in an October 1996 statement to be 
raising the possibility that an aneurysm he suffered may have 
been caused by a blow he received to the head during a 1957 
parachuting accident.  This matter is referred to the RO for 
proper adjudication.


REMAND

The veteran has claimed that during the spring of 1957 he and 
a number of his fellow servicemen suffered injuries after a 
particular jump with his 101 Airborne Division "went bad."  
The veteran apparently landed on a tree and he was knocked 
unconscious; subsequently, he awoke in the military hospital 
at Fort Campbell, Kentucky.  The veteran has stated that when 
he went home for a visit in the summer of 1957, he was 
wearing a back brace, which the doctor said he would wear for 
the rest of his life.  The veteran decided against surgery at 
the time, but he refused a medical discharge from the 
service.  He said he was forced out of his airborne division 
as a result of this accident.  However, there is no record of 
this incident currently in the claims file.  The veteran's 
service medical records were apparently destroyed in the July 
1973 fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  The United States Court of Appeals for 
Veterans Claims (Court) has found that in such situations, 
the VA has a heightened duty to assist the veteran in 
developing the facts pertinent to his or her claim.  See 
Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).  The 
veteran's representative during his November 1999 Travel 
Board hearing specifically pointed to this part of the record 
as being improperly developed.  Moreover, the veteran has not 
been afforded a VA Compensation and Pension medical 
evaluation to determine whether he suffers from a lumbar back 
disorder and if it is related to his period of active 
service.  As a result, this case must be REMANDED to the RO 
for the following development:

1.  The RO should attempt to obtain any 
medical records from the military 
hospital at Fort Campbell, Kentucky dated 
around the spring of 1957.  Apparently, 
more than one soldier was injured; the 
veteran has stated that about five 
soldiers were injured during this jump.  
Because the VA has constructive knowledge 
of these records, a reasonable attempt to 
obtain them must be made.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of any lumbar back disorder from 
which he may be suffering.  The examiner 
should specifically offer an opinion as 
to whether it is at least as likely as 
not that any lumbar back disorder is 
related to an injury he suffered in the 
spring of 1957.  The examiner should also 
offer an opinion as to whether it is at 
least as likely as not that an aneurysm 
was caused by the same injury.  Any and 
all evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




